Citation Nr: 1113042	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  03 32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for paroxysmal atrial tachycardia, rated as noncompensably disabling prior to January 18, 2006, and 10 percent disabling thereafter.

2.  Entitlement to an effective date earlier than May 19, 2008 for the grant of a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend.

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case is currently held by the RO in Newark, New Jersey.

In September 2008 and August 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

When the case was previously before the Board, the issues on appeal included a claim for entitlement to TDIU.  TDIU was granted in a September 2010 rating decision, effective May 29, 2008.  This constitutes a full grant of the benefit on appeal, and this issue is no longer before the Board. 

The issue of entitlement to an earlier effective date for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

Throughout the claims period, the Veteran's paroxysmal atrial tachycardia has manifested infrequent attacks that are not severe and have not been documented by electrocardiogram (ECG) or Holter monitor. 


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but not higher, for paroxysmal atrial tachycardia have been met throughout the claims period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7013 (1997); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7010 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for paroxysmal tachycardia was granted in a January 1970 rating decision.  An initial noncompensable evaluation was assigned, effective September 3, 1969.  An increased 10 percent evaluation was granted in an April 2007 statement of the case (SOC), effective January 18, 2006.  The Veteran testified during the June 2009 hearing that an increased rating was warranted for his service-connected tachycardia as the condition had become more severe and had recently resulted in a myocardial infarction. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA changed the rating criteria for diseases of the heart during the course of this appeal.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, when a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  Id.  Therefore, the Board will consider the Veteran's claim under both the current and former versions of the criteria for rating diseases of the heart.  

The March 1998 rating decision on appeal continued the initially assigned noncompensable evaluation for the Veteran's paroxysmal tachycardia under the former version of Diagnostic Code 7013, in effect prior to January 12, 1998.  As Diagnostic Code 7013 did not provide for a zero percent rating, the Veteran's noncompensable evaluation was assigned as he did not meet the criteria for a minimum 10 percent rating.  38 C.F.R. § 4.31 (1997 & 2010).  In an April 2004 rating decision, a compensable evaluation was again denied under Diagnostic Code 7010 of the current criteria pertaining to supraventricular arrhythmias.  The current 10 percent evaluation was assigned in an April 2007 SOC under Diagnostic Code 7010 and made effective from January 18, 2006.  
Under former Diagnostic Code 7013, a 10 percent rating was provided for infrequent tachycardia attacks with a 30 percent assigned for severe frequent attacks.  38 C.F.R. § 4.104, Diagnostic Code C 7013 (1997).  Under the revised rating criteria, a 10 percent rating is warranted for supraventricular arrhythmias of one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating requires paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2010).

The Board finds that a 10 percent evaluation is warranted throughout the claims period for the Veteran's paroxysmal atrial tachycardia under former Diagnostic Code 7013 (1997).  Throughout the claims period, the Veteran has reported experiencing occasional episodes of tachycardia.  While these episodes have not been confirmed on ECG or Holter monitor, the Veteran has carried a diagnosis of paroxysmal tachycardia during the entire claims period and he is considered competent to report symptoms such as an increased heart rate.  Private and VA records document consistent complaints of palpitations and episodes of tachycardia characterized as sporadic, occasional, and intermittent dating from April 1996.  The Board therefore finds that the Veteran's paroxysmal tachycardia has most nearly approximated infrequent attacks and a 10 percent evaluation is warranted under former Diagnostic Code 7013.  

The Board finds that a rating in excess of 10 percent is not warranted under former Diagnostic Code 7013 (1997) or current Diagnostic Code 7010 (2010).  Although the record documents complaints of tachycardia at various times during the claims period, there is no objective evidence of paroxysmal tachycardia and ECGs, Holter monitors, and stress tests conducted throughout the claims were negative for tachycardia.  The October 2009 VA examiner noted that the Veteran had only a clinical diagnosis of paroxysmal tachycardia without clear objective evidence of the condition, and the May 2010 VA examiner further stated that the Veteran had never been to the emergency room or hospitalized due to tachycardia.  The disability therefore does not most nearly approximate severe, frequent attacks of tachycardia or manifest four episodes per year documented by ECG or Holter monitor.  The record does not establish that a rating in excess of 10 percent is warranted under the former or current criteria pertaining to paroxysmal tachycardia.

The Veteran also contends that his disability should be rated under Diagnostic Code 7006 pertaining to myocardial infarction as he had a heart attack in March 2008 due to his service-connected tachycardia.  While the Veteran was admitted to a private hospital in March 2008 with complaints of chest pain and elevated troponin levels, a myocardial infarction was ruled out by an EKG and he was treated with a cardiac catheterization and angioplasty.  Furthermore, the May 2010 VA examiner, after reviewing the claims file and the Veteran's medical records, concluded that the Veteran did not experience a myocardial infarction.  Accordingly, Diagnostic Code 7006 (1997 & 2010) is not for application in this case. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  While the record documents other cardiac symptoms such as decreased metabolic equivalents (METs) and ejection fractions, the evidence does not establish that these manifestations are due to the service-connected paroxysmal tachycardia.  The October 2009 VA examiner found that the Veteran's decreased METs and ejection fraction were due to coronary artery disease (CAD), and both the March 2004 and October 2009 VA examiner concluded that the Veteran's other cardiac disabilities (diagnosed as non-obstructive CAD and angina) were not related to tachycardia.  The Board therefore finds that rating the Veteran under the other diagnostic codes pertaining to diseases of the heart is not appropriate.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's paroxysmal atrial tachycardia is manifested by symptoms such as infrequent episodes of increased heart rate.  These manifestations are contemplated in the rating criteria.  The rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an August 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The current appeal for an increased rating originates from a rating decision that was decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  In Pelegrini, the Court acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision; the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  As noted above, the Veteran was provided notice letters in January 2004 and August 2009 that met the requirements of the VCAA.  Therefore, he was "provided the content-complying notice to which he [was] entitled." Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the record reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA), the Board finds that remanding the case for procurement of such records is not necessary in this case.  The Court has held that VA is not required to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Only as long as a reasonable possibility exists that the records are relevant to the claim is VA is required to assist the Veteran in obtaining the identified records.  Id.  While the Veteran is currently in receipt of SSA compensation, the March 2000 SSA decision awarding benefits indicates that compensation was awarded based on disabilities of the neck, back, and shoulder.  The service-connected tachycardia that is the subject of this decision did not form the basis for the SSA finding that the Veteran was unemployable or the award of benefits.  There is also no indication that the Veteran's SSA records are relevant to the current claim before the Board.  The procurement of such records is therefore not required by the duty to assist. 

The Board also finds that VA has complied with the September 2008 and August 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was provided a hearing before the undersigned Veterans Law Judge at the RO in June 2009, and VA records dating from June 2009 were added to the record.  The Veteran was also contacted in an August 2009 letter and asked to provide releases for any other evidence that could be used to substantiate the claim.  No response to this letter was received.  Furthermore, VA examinations were provided in October 2009 and May 2010 to determine the severity of his service-connected paroxysmal atrial tachycardia and the case was then readjudicated in September 2010.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

The Veteran's paroxysmal atrial tachycardia warrants a 10 percent evaluation throughout the claims period, and to this extent, the claim is granted.


REMAND

The Veteran was awarded TDIU in a September 2010 rating decision, effective May 29, 2008.  In October 2010, he filed a notice of disagreement with the effective date assigned the grant of TDIU.  As the Veteran has not been provided a SOC in response to the notice of disagreement, a remand is required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the appellant and his representative on the issue of entitlement to an effective date earlier than May 29, 2008 for the grant of TDIU.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


